BIRCH, J.
The authorities to which we have been, referred shed but a faint and ambiguous light upon the question presented by this record. The testimony is equally inexplicit and unsatisfactory, concerning the existence of any general custom upon which we might predicate a rule in this and similar cases ; and the bankers themselves seem to have viewed the transaction, whilst • it was in progress, each in a different point of view.
We have not been exempt, therefore, from the solicitude so naturally inseparable from the exercise of what may seemingly be regarded a species of judicial legislation, under circumstances where we can bring to the task but little practical observation or business-like reflection. It has seemed to us, however, that, as a general proposition, a blank indorsement, under the circumstances disclosed in this suit, should be held, prima facie, equivalent to an assignment for value, subject to be filled up by any subsequent assignee, and that, consequently, the defendants may have been justified in so treating it, andgiving credit to Lake & Oo., accordingly. We are of opinion, notwithstanding, that the plaintiffs should have had, with the jury, the more unequivocal and explicit recognition and benefit of any testimony in rebuttal of the presumption alluded to, by having had accorded to them, and given in connection with the instructions of the defendant, at least the first one which was asked for by the counsel for the plaintiffs. For the error thus indicated, and in order that ■ the case may be tried upon instructions so plain that the jury may readily comprehend their import, the judgment of the Court of Common Pleas is reversed and the cause remanded.